Citation Nr: 0512935	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-34 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUES

1.	Evaluation of right eye injury with corneal scarring and 
retained glass currently evaluated as 0 percent disabling.  

2.	Evaluation of post-traumatic stress disorder (PTSD) 
currently evaluated as 30 percent disabling.  

3.	Service connection for Hashimoto's disease.  

4.	Service connection for arthritis of the back, shoulders, 
elbows, hands, knees, and ankles.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Christopher J. McEntee, Associate Counsel


INTRODUCTION

The veteran had active service from August 1961 to August 
1965.             

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in November 
2002 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California.  

The issue of service connection for arthritis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.	The veteran's right eye disorder is a healed residual of 
an in-service injury with no active pathology, and with 
corrected 20/25 visual acuity as shown by VA examination. 

2.	The veteran's PTSD is not manifested by symptoms that are 
productive of occupational and social impairment with reduced 
reliability and productivity.  

3.	The veteran's Hashimoto's disease is not related to active 
service.  

CONCLUSIONS OF LAW

1.	The criteria for an increased (compensable) evaluation for 
right eye disorder have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.7, 
4.84a, Diagnostic Codes 6009, 6079 (2004).

2.	The criteria for a 50 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 
(2004).

3.	The veteran's Hashimoto's disease was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A (West 2002); 38 C.F.R. §§ 3.159, 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter - VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claims, the Board must first determine whether the veteran 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act (VCAA) and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA further provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A (West 2002).  
In determining whether either is necessary, VA must determine 
whether the evidence shows that the claimant has a current 
disability, or has persistent or recurrent symptoms of a 
disability, and whether the evidence indicates that the 
disability or symptoms may be associated with the claimant's 
active service.  38 U.S.C.A. § 5103A(d).  

In Pelegrini v. Principi, 18 Vet. App 112 (2004), it was in 
part held that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must strictly comply with all 
relevant provisions of the VCAA.  

In this matter, the record indicates that the veteran has 
been fully apprised of what evidence would be necessary to 
substantiate his claims, as well as informed of the specific 
assignment of responsibility for obtaining such evidence.  38 
U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In response to the veteran's original claims, the RO 
advised the veteran by letters dated in December 2000 and 
November 2001 of the evidence that would substantiate the 
veteran's claims, and the responsibility for obtaining the 
evidence.  The veteran was later provided with a copy of the 
original rating decision dated in November 2002 setting forth 
the general requirements of then-applicable law pertaining to 
his claims.  In November 2003 the veteran was provided with 
the Statement of the Case, and in February 2004 with the 
Supplemental Statement of the Case, both of which reiterated 
the general notification found in the rating decision.  

Because the veteran had been continually apprised for 
approximately 36 months of the nature of substantiating 
evidence and his responsibility for obtaining it, the 
provisions of the VCAA as to notice have been satisfied.  See 
38 U.S.C.A § 5103(b) (Providing in substance that after 
notice to the claimant under the VCAA of any information 
which was not previously provided, if such information or 
evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application).

The record further reflects that the RO ensured that all 
available relevant evidence had been obtained.  The RO 
obtained the veteran's service medical records and VA medical 
records.  And the RO requested from the veteran, and 
received, private medical records reflecting private medical 
care.  The record indicates that the RO reviewed all relevant 
records prior to its rating decision.  Moreover, to further 
develop the veteran's claims, VA afforded the veteran 
physical examinations and a Board hearing.      

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  In the circumstances of this 
case, additional efforts to assist the veteran in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

In sum, VA has satisfied its duties to inform and assist the 
veteran at every stage of this case.  Given the extensive 
development undertaken by the RO, and the fact that the 
veteran has pointed to no other evidence which has not been 
obtained, the Board finds that the record is ready for 
appellate review.
The Merits of the Claims for Increased Rating

	The Veteran's Eye Disorder

The veteran was treated in September 1961 for an eye injury 
sustained during basic training.  A rifle broke the veteran's 
eyeglasses, causing glass to penetrate his right cornea.  
After three weeks of treatment, the veteran returned to duty, 
serving a full four years of active service.  The record 
demonstrates that the veteran retained glass fragments in his 
right eye that have yet to be removed.  

In November 2002, the RO service connected this injury at 0 
percent disabling.  The veteran claims a higher evaluation 
now.  He states that in his right eye he experiences pain 
from glass residuals and sunlight, loss of peripheral vision, 
"floaters" in his peripheral vision, twitching, glare, 
ghost images around objects, excessive eye moisture, and 
double vision.           

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  

Diagnostic Code 6009 addresses unhealed injuries of the eye.  
In chronic form, an unhealed injury rates a disability 
evaluation from 10 percent to 100 percent for impairment of 
visual acuity or field loss, pain, rest-requirements, or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology.  A minimum 
rating of 10 percent may be assigned during active pathology.  
A noncompensable evaluation may be assigned for corrected 
bilateral visual acuity of 20/40 (6/12).  38 C.F.R. § 4.84a 
(2004).  

In this matter, the record contains two recent eye 
examinations.  A January 2002 VA examination found a 
corrected bilateral visual acuity of 20/20.  A September 2003 
examination found a corrected bilateral visual acuity of 
20/25.  Though each examiner noted the presence of glass and 
scarring in the veteran's right eye, neither diagnosed the 
veteran with an active eye pathology.  The January 2002 
examiner noted the veteran's "excellent recovery" while 
both examiners noted full confrontational fields.     

The Board has reviewed the veteran's complaints of 
difficulties with his right eye.  He argues that these 
warrant a compensable rating.  But the Board must look not to 
his claims, but to medical evidence in determining the 
appropriate evaluation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).  In so doing, the Board finds the 
veteran's eye to be healed, to be absent of an active 
pathology, and to have a corrected visual acuity that 
warrants the assigned 0 percent rating.  38 C.F.R. § 4.84a, 
Diagnostic Codes 6009, 6079.       

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased (compensable) evaluation.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Finally, a higher rating is not warranted under 38 C.F.R. § 
3.321.  The Board cannot conclude that the disability picture 
as to the veteran's eye disorder by itself is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment, as to prevent the use of the regular rating 
criteria.

The Veteran's PTSD disorder

The record shows that the veteran encountered combat in his 
service in Vietnam.  In November 2002, the RO granted service 
connection for PTSD at 30 percent disabling.  The veteran now 
claims entitlement to a 50 percent disability evaluation.  

Diagnostic Code 9411 addresses PTSD.  Under that code, a 30 
percent disability rating is in order when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned under DC 9411 when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped, speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower evaluation will be assigned.  38 C.F.R. 
§ 4.7.  

The record contains evidence of the veteran's mental state 
since 1999.  In a January 1999 private medical examination 
report, the examiner reported the veteran as stating that, 
though he had anxiety problems prior to his retirement in 
1994, he had not experienced any since.  In an October 2002 
VA Compensation and Pension Examination report, the examiner 
diagnosed the veteran with chronic and mild PTSD and a mild 
generalized anxiety disorder, but reported that he did not 
require psychological testing at that time.  In an April 2003 
VA medical examination, the examiner reported the veteran as 
stating that he had no difficulties sleeping and had not been 
bothered by depression for one month.  

Throughout 2004 the veteran received PTSD counseling.  
Reports reflecting this treatment show the veteran's state of 
mind as varied.  On the one hand, it was noted that he 
manifested depression, anxiety, sadness, anger, and a flat 
affect, with a report of flashbacks, dissociative thinking, 
and intrusive thoughts.  In like manner, the veteran attested 
during his Board hearing to depression and anxiety three to 
four times a week, and to taking Vicodin to help fall asleep.  
On the other hand, it was noted in the PTSD counseling 
treatment reports that the veteran completed his mental 
health questionnaire without difficulty, related 
appropriately and calmly to an examiner, expressed feelings 
clearly, had an increased awareness of his mental situation, 
exhibited a bright and flexible affect and euthymic mood, 
remained alert, oriented, and attentive, and was 
characterized as a reliable historian.  

After careful analysis of the entire record, the Board finds 
that symptoms associated with the veteran's PTSD fall short 
of that required for a 50 percent evaluation.  The record 
lacks the evidence of occupational and social impairment with 
reduced reliability and productivity that is necessary for 
assignment of a 50 percent evaluation.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  The 30 percent evaluation is more 
appropriate because, though the veteran manifests anxiety, 
depression and sleep difficulties, he generally functions 
well, behaves well, and interrelates with others verbally and 
nonverbally in a constructive and productive manner.   

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim for an 
increased evaluation.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. 
App. at 53.  

Finally, a higher rating is not warranted under 38 C.F.R. § 
3.321 as the Board cannot conclude that the disability 
picture as to the veteran's PTSD by itself is so unusual or 
exceptional, with such related factors as frequent 
hospitalization and marked interference with the veteran's 
employment capacity, as to prevent the use of the regular 
rating criteria.

The Merits of the Claim to Service Connection

	Hashimoto's Disease

It is reported in the record that the veteran was diagnosed 
with Hashimoto's disease, or thyroiditis, in 1990.  He claims 
that this disorder is related to active duty and should 
therefore be service connected.  

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2004).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding any of these three elements, the veteran 
is accorded the benefit of the doubt.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 55-56 (1990).

The record demonstrates that the RO has provided the veteran 
with extensive assistance in the development of each of his 
claims.  As a result, the evidence of record demonstrates 
that the veteran has a current thyroid disability.  Pond, 12 
Vet. App. at 346.  

To find evidence to satisfy the second Pond element, the 
Board reviewed the veteran's service medical records.  These 
records yield no complaints, diagnoses, or treatment for a 
thyroid disorder while the veteran served on active duty, or 
upon his separation from service.  Pond, 12 Vet. App. at 346.  
In fact, the record indicates that the earliest onset of a 
thyroid problem is in 1990, approximately 25 years following 
the veteran's discharge from service.  Regarding the third 
Pond element, the record contains no medical evidence of a 
nexus between the veteran's current disorder and his service.  

In assessing whether the record contains evidence sufficient 
to satisfy the second and third Pond elements, the Board 
considered the veteran's statements that active service 
caused his disorder, and that pending academic studies may 
prove a connection between military service and Hashimoto's 
disease.  We find this evidence important to the resolution 
of the veteran's claim.  But his statements are not competent 
medical evidence.  Such evidence cannot prove a matter 
requiring medical expertise in the way that a medical opinion 
as to diagnosis or medical causation can.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); Pond, 12 Vet. App. 
at 346; see also 38 U.S.C.A. 5107(a) (veteran has 
responsibility to present evidence to support his claim).  

As the preponderance of the evidence is against the veteran's 
service connection claim, the benefit-of-the-doubt rule does 
not apply.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
53.


ORDER

An evaluation in excess of 0 percent for right eye injury 
with corneal scarring and retained glass is denied.    

An evaluation in excess of 30 percent for PTSD is denied.  

Service connection for Hashimoto's disease is denied.  


REMAND

VA relaxes evidentiary standards for veterans who engaged in 
combat with the enemy in active service during a period of 
war.  In so doing, VA shall accept the following as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service - satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service.  See 38 U.S.C.A. 1154(b) (West 2002); see also 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  

In this matter, the record shows that the veteran engaged in 
combat in Vietnam.  But the record lacks official records and 
other evidence to support his main contention regarding his 
arthritis service connection claim - that jumping from Marine 
Corps helicopters caused him injuries that have led to 
current arthritis disorders in his back, knees, shoulders, 
ankles, elbows, and hands.  

Accordingly, the case is hereby REMANDED for the following:

1.  Please schedule an appropriate 
medical examination to determine the 
presence of arthritis in the veteran's 
back, shoulders, elbows, hands, knees, 
and ankles.  All pertinent tests and 
studies should be accomplished and the 
findings then reported in detail.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file and offer an opinion whether 
there is clear and convincing evidence 
that any arthritis in these joints is not 
attributable to service.  Please send the 
claims folder to the examiner for review 
in conjunction with the examination.
    
2.  After the development requested above 
has been completed to the extent 
possible, the claim should be 
readjudicated.  If the benefit sought on 
appeal is not granted in its entirety, 
then the veteran and his representative 
should be furnished with a supplemental 
statement of the case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development.  The Board does not 
intimate any opinion as to the merits of this claim, either 
favorable or unfavorable, at this time.  The veteran is free 
to submit any additional evidence and/or argument he desires 
to have considered in connection with his current appeal.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran, however, until he is so 
notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


